IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BARRY RANDOLPH and JULIA              NOT FINAL UNTIL TIME EXPIRES TO
RANDOLPH,                             FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D15-2111
v.

SOLUTIA, INC.,

      Appellee.

_____________________________/

Opinion filed March 7, 2016.

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Barry and Julia Randolph, pro se, Appellants.

James Rebarchak and Joseph Steadman, Jr. of Jones Walker LLP, Mobile, AL, for
Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.